Citation Nr: 1450787	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of left tibia fracture with left knee strain.

7.  Entitlement to a rating in excess of 20 percent for residuals of right tibia/fibula fracture with right knee strain.

8.  Entitlement to a rating in excess of 20 percent for residuals of left tibia fracture with left knee strain.

9.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine involving C5-6, C6-7.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1981 and from September 1981 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A February 2009 rating decision, in pertinent part, denied reopening previously denied claims for service connection for right and left shoulder disorders and denied increased ratings for the right and left leg and knee disabilities and for the cervical spine disability.   A June 2010 rating decision denied service connection for carpal tunnel syndrome (claimed as bilateral hand pain) and left hip degenerative joint disease, including as secondary to the left leg and knee disability.  

The issues of entitlement to service connection for right and left shoulder disabilities, bilateral hand disabilities, and a left hip disability; and entitlement to increased ratings for the right and left leg and knee disabilities and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2001 RO rating decision denied the claim for service connection for right shoulder bursitis and left shoulder separation; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the February 2001 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for right and left shoulder disabilities and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's February 2001 rating decision that denied service connection for right shoulder bursitis and left shoulder separation is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the February 2001 RO rating decision to reopen the claims for service connection for right and left shoulder disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right and left shoulder disorders.  These claims were previously denied in a February 2001 rating decision. The Veteran did not appeal the decision.  Hence, the February 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran attempted to reopen his claim for service connection for right and left shoulder disorders in December 2008.  The claim was denied in a February 2009 rating decision and he was notified of the decision the same month.  

The basis for the RO's February 2001 denial of right shoulder bursitis was that his service treatment records were completely negative for any findings regarding a diagnosis of bursitis and his complaints related to right shoulder problems during service resolved or were shown to be a result of a cervical disc condition.  The basis for the denial of left shoulder separation was that the left shoulder separation during service was considered to be acute in nature with no residual disability, service treatment records were completely negative for any findings regarding a diagnosis of bursitis, and there were no findings of crepitus in service as was noted on VA examination.  

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for right and left shoulder disabilities.  Here, new, private medical evidence from T. Derbes, M.D., dated in March 2010 includes an opinion that the current right and left shoulder bursitis disabilities were present in 1982 and were possibly overlooked.  In addition, although x-rays of the shoulders revealed no arthritic changes on VA examination in January 2001, private x-ray studies performed in August 2008 revealed signs of degenerative changes at the glenohumeral joint in the right shoulder and arthritic changes of the left shoulder.  Finally, in September 2014 correspondence, the Veteran's attorney noted that decompression sickness can cause delayed arthritis in addition to diving generally, pointing to VA [Training] Letter 07-04, Medical Consequences of Diving.  Accordingly, the standards under 3.156(a) have been met and the claim for service connection for right and left shoulder disabilities is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability; to this limited extent, the appeal is allowed.

New and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability; to this limited extent, the appeal is allowed.


REMAND

The Veteran contends that he has right and left shoulder disabilities as a result of injuries during service, including a 1982 motorcycle accident.  He claimed entitlement to service connection for "bilateral hand pain" and believes that his symptoms are a result of cold water injury due to cold water dives.  He reported working in 35 degree water and his hands would go numb quickly.  He asserts that his left hip pain is the result of bone removed from his hip to replace bone in his left leg following his 1982 motorcycle accident.

The Board has reviewed the claims file and finds that additional development is required before deciding the claims on appeal.

First, it appears that there may be outstanding VA treatment records pertinent to the Veteran's claims.  An April 2008 social work note documents the Veteran's participation in a new patient orientation session.  A September 2009 primary care note reflects that the Veteran presented with complaints of pain and numbness in his hands and left hip pain and was "trying to get all this documented in his VA record for [service connection]."  The AOJ should request all treatment records from the VA Community Based Outpatient Center (CBOC) in Panama City, Florida since the Veteran established care to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

It also appears that there may be outstanding treatment records from the Veteran's private orthopedic physician, J. Talkington, M.D.  A July 2008 treatment record from the Veteran's primary care physician, A. Malik, M.D., reflects the Veteran's request for x-rays and referrals "b/c [because] of VA 2° [secondary to] disability."  X-rays of his shoulders, left hip, knees, and other joints were obtained in August 2008.  In follow-up appointments in August 2008 and November 2008, Dr. Malik referred the Veteran to Dr. Talkington, including for "both shoulders" in November 2008.  The earliest record from Dr. Talkington in dated in November 2008 and indicates that the Veteran was an "established patient present[ing] with new problem," his shoulders.  The AOJ should ask the Veteran to submit any private treatment records dated earlier than November 2008 from Dr. Talkington or any outstanding records from other treatment providers pertinent to evaluation and treatment for shoulder, left hip, hand, cervical spine, or leg and knee disorders, or the Veteran may authorize VA to obtain any records he identifies on his behalf.

Second, since the Veteran's claims for increased ratings were last adjudicated in a March 2012 statement of the case (SOC), additional pertinent medical evidence, including a May 2014 VA examination and records from the Social Security Administration (SSA), has been added to the claims file.  The AOJ should review all evidence received since the March 2012 SOC and issue a supplemental SOC (SSOC) if the claims are not granted.

Finally, the Board finds that an additional VA examination is required before deciding the claims for service connection for right and left shoulder disabilities, a bilateral hand disability, and a left hip disability.  On VA examination in January 2001, the diagnosis included bilateral shoulder impingement bursitis, but x-rays of the shoulders revealed no arthritic changes.  The examiner did not offer a medical opinion as to whether the Veteran's bilateral shoulder bursitis was related to his military service, including the 1982 motorcycle accident.  Subsequent private x-ray studies dated in 2008 revealed degenerative or arthritic changes in each shoulder.

Private treatment records also included x-ray studies of the left hip and hands.  An August 2008 left hip x-ray revealed a mild irregularity at the left iliac crest, but the impression was unremarkable radiographic appearance of the left hip.  September 2008 x-rays of the hands demonstrated degenerative changes involving the first carpometacarpal joint bilaterally. 

The Veteran was afforded a VA examination in March 2010 to evaluate his claimed bilateral hand and left hip disabilities.  Regarding the hands, the examiner opined that diagnosed bilateral carpal tunnel syndrome was not caused by or related to service.  The examiner also opined that degenerative joint disease of the first carpometacarpal and metacarpo phalangeal joint spaces in the right and left hands were not caused by or related to service.  Regarding the left hip, the examiner opined that the left hip degenerative joint disease was not caused by or related to service or the left iliac bone graft secondary to the service-connected residual tibial fracture.  However, the examiner opined that the deformity of the left iliac crest, resulting in mild functional limitation, was most likely caused by or related to service, particularly the old trauma.  Finally, the examiner opined that there was no objective evidence of lymphatic bends, explaining that lymphatic bends of the right axillary region during service resolved completely without residuals.  

Unfortunately, the March 2010 VA examiner did not provide a supporting rationale or explanation for his conclusions regarding the hands and left hip other than attributing some of the disabilities to age.  Accordingly, the Board finds that an additional examination is required to obtain medical opinions regarding the claimed disabilities that are supported by an articulated medical rationale.

Moreover, in September 2014 correspondence, the Veteran's attorney emphasized that the Veteran was a diver during service, was treated for decompression sickness during service, and believed that his injuries were a result of cold water diving.  The attorney noted that VA [Training] Letter 07-04, Medical Consequences of Diving, "states that diving may cause long-term disabilities like arthritis" and that decompression sickness can cause delayed arthritis.  He also noted that the Veteran's medical records show arthritis in his feet, knees, hip, elbow, and back.

The Training Letter describes "long-term and late effects of DCS [decompression sickness]."  One such long-term and late effect of DCS is dysbaric osteonecrosis, "a degenerative disease of bone due to the death of an area of bone tissue....It is believed to be caused by the cumulative effects of unrecognized DCS.  It is most common in the shoulders and hips, but may involve any bone."  The Training Letter further indicates that "infarcts in the shaft of a bone are usually asymptomatic and of no clinical significance, but those that are close to a joint may result in persistent pain and severe, disabling arthritis that develops months or years later."

In addition to arthritis developing as a result of DCS in particular, the Training Letter also explains that "other potential long-term effects of diving" include delayed arthritis, including osteoarthritis related to dysbaric osteonecrosis, or osteoarthritis secondary to compression arthralgia, which "occurs during rapid compression and may result from interference with joint lubrication.  This, in turn, may affect joint function  and potentially lead to arthritis, especially after repeated dives."

The Board agrees that an additional VA examination is warranted to obtain medical opinions as to whether any arthritis of the Veteran's shoulders, hands, or left hip had a diving etiology, including cold water injury.  Again, Training Letter 07-04 details that many of the conditions identified in the Training Letter 

will be reported in the service medical records, but some, such as bone infarcts and arthritis, do not appear immediately and may not be reported in service.  In other cases, symptoms may have been mild or subtle and went unreported or unnoticed.  With a history of diving in service, and evidence of a bone infarct or arthritis, especially of the hip or shoulder, a diving etiology should be considered.

The Board observes that many qualifying or requalifying dives between 1984 and 1997 are documented in the Veteran's service personnel records, including to depths of up to 285 feet on air and up to 300 feet on gas.  However, other dive logs are not associated with the service personnel or treatment records.  The AOJ should attempt to obtain any additional dive logs that may have been maintained from 1984 to 1997 as these records may help the examiner establish a picture of the number and nature of the Veteran's dives as they relate to his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any available dive logs dated from 1984 to 1997 maintained by the Veteran or from other appropriate source(s).

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for shoulder, hip, hand, cervical spine, or leg and knee disorders.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

In particular, the AOJ should advise the Veteran to submit all private treatment records from J. Talkington, M.D, dated prior to November 2008 or authorize VA to obtain the records on his behalf.  In addition, the AOJ should obtain all treatment records from the VA CBOC in Panama City, Florida, or related VA Medical Center, dated since the Veteran established care to the present.

3.  After the above development has been completed to the extent possible, the AOJ should arrange for the Veteran to be scheduled for an orthopedic VA or fee-basis examination with a physician having expertise in the medical effects of diving to evaluate the claimed right and left shoulder disorder, bilateral hand disorder, and left hip disorder.  The examiner should briefly describe his or her expertise in the medical effects of diving in the examination report.  The entire claims file (including access to all records in electronic form) and a complete copy of this remand must be made available for review, and such review should be noted in the examination report.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The AOJ should provide the examiner with a copy of VA Training Letter 07-04, Medical Consequences of Diving, for review and consideration, including with respect to the contention that the Veteran may have delayed arthritis as a result of his years of diving during military service.

In reviewing the Veteran's service treatment records, the examiner is requested to consider whether there is any evidence of bone infarcts or arthritis that went unreported or unnoticed, whether there is evidence of any unrecognized decompression sickness other than the one episode of treatment for Type I lymphatic bends in July 1987, and whether there is evidence of any cold water injury to the hands.  Similarly, in reviewing the Veteran's service personnel records, or any additional dive logs obtained, the examiner should consider the location and mission of the Veteran's ship(s) or station(s) as it relates to his prolonged history of dives, including in cold waters.

Following a review of the claims file and physical examination, the examiner should respond to the following questions regarding each diagnosed disability of the right and left shoulder, right and left hand, and left hip found on examination: 

a) Considering the Veteran's years of diving during military service, indicate whether it is at least as likely as not (a 50 percent or greater probability) that any arthritis or other disability involving the right and left shoulder, right and left hand, or left hip is medically related to his diving, including any manifested compression arthralgia, decompression sickness, or cold water injury.

b) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that any bursitis of the shoulders, winged right scapula, or other disability of the shoulders began in service or is otherwise medically related to military service, including the September 1982 motorcycle accident and other complaints of shoulder pain during military service.

c) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that any deformity of the left iliac crest began in service or is otherwise medically related to military service, including left iliac bone graft following the 1982 motorcycle accident.  If a left iliac crest disability was not caused by military service or the bone graft, indicate whether it is at least as likely as not (a 50 percent or greater probability) that a left iliac crest disability is permanently worsened beyond normal progression (aggravated) by the service-connected residuals of left tibia fracture with left knee strain.  If the examiner finds that a left iliac crest disability was aggravated by the left leg and knee disability, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  The AOJ must ensure that the medical opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completion of the above actions and any additional development deemed necessary, the AOJ should review the record, including all evidence received since the March 2012 SOC, and readjudicate the service connection and increased rating claims on appeal.  If the benefits sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


